DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed, 08/26/2022, has been entered. Claims 1-20 are pending in the application. 
Applicant's amendment to claims 11,12,19 and 20 overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the object or person" in "wherein the still yet another millimeter wave signal provides better resolution of the object or person than the at least one millimeter wave signal and the another millimeter wave signal.".  There is insufficient antecedent basis for this limitation, “or [the] person” in the claim as no “person” has been introduced in claim 1.
Claim 7 recites the limitation "wherein the still yet another millimeter wave signal" in "wherein the still yet another millimeter wave signal provides better resolution of the object or person than the at least one millimeter wave signal and the another millimeter wave signal.".  There is insufficient antecedent basis for the limitation, “the still yet another millimeter wave signal”. 
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation “wherein when the signal processor processes the another millimeter wave signal and determines that the object or body part is approaching the millimeter wave sensor array, still another millimeter wave signal is transmitted that is different than the another millimeter wave signal and the at least one millimeter wave signal”. It is unclear from this limitation as to whether the “still another millimeter wave signal” is transmitted after it is determined that the object is approaching or is it transmitted regardless of whether the object is approaching. The claim language here is confusing and renders the claims as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARKIND (US 20210318413 A1) in view of Bonthron (US 20080100510 A1).

Regarding claim 1, ARKIND discloses [Note: what ARKIND fails to specifically disclose is strike-through]
A (Fig. 2), comprising: 
a signal generator (Fig. 2, signal generator 302) adapted to generate a plurality of (Paragraph 0025, “There is further thus provided in accordance with the invention, an automotive radar sensor, comprising a plurality of transmitter circuits coupled to respective transmitting antennas, each transmitter circuit operative to generate and couple transmitting signals to said transmitting antennas, a plurality of receiver circuits coupled to respective receiving antennas, each receiver circuit operative to receive reflected radar return signals,”, therefore multiple transmitting signals are generated and coupled to the transmitting antennas; Fig. 16 also mentions the generations and transmission of a plurality of frames (coarse frames and high resolution frames)); 
at least one transmitting antenna operably connected to the signal generator (Fig. 2, transmitting antenna 306 is coupled to signal generator 302) and adapted to transmit at least one (Fig. 2; Paragraph 0063, “In operation, the transmitter generates a FMCW signal (i.e. chirps) using the signal generator and VCO. The signal is transmitted via the transmit antenna and is reflected back by the target.”); 
at least one receiving antenna (Fig. 2; receiving antenna 310) adapted to receive (Paragraph 0063, “The receive circuit comprises receive antenna 310 for receiving reflections from the target 308”); and 
a signal processor (Fig. 4, Digital Radar Processing unit 282) adapted to process received (Paragraph 0073, “Transmitted and received signals are mixed (i.e. multiplied) to generate the signal to be processed by the signal processing unit 282.”), wherein when a processed (Paragraph 0025, “said DRP comprising a radar processing unit (RPU) operative to perform processing of received radar return signals in two stages, including a low resolution first stage and a high resolution second stage, transmit low resolution coarse frames during said first stage and process data received therein at a low resolution, determine a plurality of targets of interest (TOIs) from said processed coarse frame, and transmit a high resolution fine frame during said second stage and processing at high resolution only said plurality of TOIs thereby substantially reducing processing time to generate radar output image data.”, where the coarse frames are transmitted first and once targets of interest are detected, higher resolution frames are transmitted at the targets of interest; Paragraph 0091, “Note also that one or more techniques can be used to create the high resolution fine frame. Several techniques for increasing resolution for the 4D data include: (1) increasing range resolution by increasing the bandwidth of the transmitted signal; (2) increase radial velocity (i.e. Doppler) resolution by increasing the duration of the frame, i.e. transmitting a larger number of chirps;”, where the increasing of the bandwidth of the transmitted signal generates a signal with a waveform different than the previous coarse resolution waveform), wherein the another (Paragraph 0025, “said DRP comprising a radar processing unit (RPU) operative to perform processing of received radar return signals in two stages, including a low resolution first stage and a high resolution second stage, transmit low resolution coarse frames during said first stage and process data received therein at a low resolution, determine a plurality of targets of interest (TOIs) from said processed coarse frame, and transmit a high resolution fine frame during said second stage and processing at high resolution only said plurality of TOIs thereby substantially reducing processing time to generate radar output image data.”, where the high resolution frames are transmitted to provide higher resolution of the targets of interest (i.e. objects));.  

Bonthron discloses, 
A millimeter wave sensor array (Fig. 2A; Paragraph 0003, “The subject matter disclosed generally relates to the field of electronic systems and methods. More specifically, the subject matter disclosed relates to electronic arrangements that allow cost reduction and increased utility for microwave and millimeter-wave imaging applications.”). 

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND with Bonthron to incorporate the feature of the radar sensor array to be a millimeter wave sensor array which transmits and receives millimeter waves. ARKIND and Bonthron are both considered analogous arts as they both disclose the use of radar technology to detect objects and both disclose methods of providing coarse and high resolution for the detection of the objects. ARKIND is very similar to the instant application as it disclose the features of claim 1, except the feature of the wave sensor array to operate using millimeter waves. This feature is disclosed by Bonthron. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND to incorporate the feature of the radar sensor to be a millimeter wave sensor as millimeter wave sensors provide lower interference in the system and thus lead to a more efficient radar design.   

Regarding claim 2, ARKIND further discloses
The millimeter wave sensor array of claim 1, wherein the at least one transmitting antenna is one of a plurality of transmitting antennas (Fig. 4 depicts a plurality of transmitting antennas).  

Regarding claim 3, ARKIND further discloses
The millimeter wave sensor array of claim 1, wherein the at least one receiving antenna is one of a plurality of receiving antennas (Fig. 4, depicts a plurality of receiving antennas).  

Regarding claim 4, ARKIND further discloses
The millimeter wave sensor array of claim 1, wherein the another millimeter wave signal is transmitted from a different transmitting antenna than the at least one transmitting antenna (Paragraph 0091, “Note also that one or more techniques can be used to create the high resolution fine frame. Several techniques for increasing resolution for the 4D data include: (1) increasing range resolution by increasing the bandwidth of the transmitted signal; (2) increase radial velocity (i.e. Doppler) resolution by increasing the duration of the frame, i.e. transmitting a larger number of chirps; (3) increasing azimuth resolution by increasing the number of horizontally oriented antennas; and (4) increasing elevation resolution by increasing the number of vertically oriented antennas.”, where increasing the number of horizontally and vertically oriented antennas is tantamount to transmitting the high resolution signals from antennas different than the antennas for the coarse resolution signals).  

Regarding claim 5, the combination of ARKIND and Bonthron discloses [Note: what ARKIND fails to specifically disclose is strike-through]
The millimeter wave sensor array of claim 1, 

Bonthron discloses, 
wherein the at least one transmitting antenna is adapted to receive at least one of the plurality of millimeter wave signals (Paragraph 0066, “Another example of such a modification, not meant as a limitation, can be for the sensor architecture to share one or a plurality of antennas between transmit and receive functions.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND with Bonthron to incorporate the feature of: wherein the at least one transmitting antenna is adapted to receive at least one of the plurality of millimeter wave signals. ARKIND and Bonthron are both considered analogous arts as they both disclose the use of radar technology to detect objects and both disclose methods of providing coarse and high resolution for the detection of the objects. ARKIND is very similar to the instant application as it disclose most of the features of claim 1. However, ARKIND fails to disclose the feature of an antenna of the system acting as a transceiver (both a transmitter and receiver). This feature is disclosed by Bonthron. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND to incorporate the feature of: wherein the at least one transmitting antenna is adapted to receive at least one of the plurality of millimeter wave signals as disclosed by Bonthron as such a feature would allow for the use of less components for the system and lead to a more compact design. 

Regarding claim 6, the combination of ARKIND and Bonthron discloses [Note: what ARKIND fails to specifically disclose is strike-through]
The millimeter wave sensor array of claim 1, 

Bonthron discloses, 
wherein the at least one receiving antenna is adapted to transmit at least one of the plurality of millimeter wave signals (Paragraph 0066, “Another example of such a modification, not meant as a limitation, can be for the sensor architecture to share one or a plurality of antennas between transmit and receive functions.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND with Bonthron to incorporate the feature of: wherein the at least one receiving antenna is adapted to transmit at least one of the plurality of millimeter wave signals. ARKIND and Bonthron are both considered analogous arts as they both disclose the use of radar technology to detect objects and both disclose methods of providing coarse and high resolution for the detection of the objects. ARKIND is very similar to the instant application as it disclose most of the features of claim 1. However, ARKIND fails to disclose the feature of an antenna of the system acting as a transceiver (both a transmitter and receiver). This feature is disclosed by Bonthron. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND to incorporate the feature of: wherein the at least one transmitting antenna is adapted to receive at least one of the plurality of millimeter wave signals as disclosed by Bonthron as such a feature would allow for the use of less components for the system and lead to a more compact design. 

Regarding claim 7, ARKIND further discloses
The millimeter wave sensor array of claim 1, wherein when the signal processor processes the another millimeter wave signal (Fig. 22, Fine Frame 1A; Paragraph 0088, “Then a longer high-resolution ‘fine’ frame is transmitted and processed using the information obtained in the previous coarse fame.”) and determines that the object or body part is approaching the millimeter wave sensor array (Paragraph 0108, “After range processing is performed, out of the remaining three dimensions, velocity (i.e. Doppler) is typically the sparsest. Therefore, for fine frames, velocity data is processed next [i.e. in Fig. 22, Doppler is processed next in fine frame 1A], before azimuth and elevation [i.e. in Fig. 22, Azimuth/elevation is processed in the subsequent fine frame 1B].”, where the Doppler processing inherently indicates whether the object is approaching), still another millimeter wave signal (Fig. 22, Fine Frame 1B) is transmitted that is different than the another millimeter wave signal and the at least one millimeter wave signal (Fig. 22 depicts the transmission of Coarse frame 1 and then transmission of fine frame 1A and then another fine frame 1B following the fine frame 1A; Paragraph 0091, “Note also that one or more techniques can be used to create the high resolution fine frame. Several techniques for increasing resolution for the 4D data include: (1) increasing range resolution by increasing the bandwidth of the transmitted signal; (2) increase radial velocity (i.e. Doppler) resolution by increasing the duration of the frame, i.e. transmitting a larger number of chirps;”, where the increasing of the bandwidth and duration of the transmitted signal generates signals with different waveforms. Here it is important to note the “still another millimeter wave signal” is different than the “another millimeter wave signal” as it is a separate signal transmitted during a separate time interval. Under BRI it is not necessary that the waveforms be different to consider the signals to be different. Nonetheless paragraph 0091 already indicates different waveforms for different resolutions can be designed and it would be obvious to design fine frame 1B using waveforms/antenna pairs which provides better azimuth/elevation), wherein the still yet another millimeter wave signal provides better resolution (Fig. 22, fine frame 1B provides better angular resolution as paragraph 0108 indicates that doppler is processed before azimuth/elevation) of the object or person than the at least one millimeter wave signal and the another millimeter wave signal (Paragraph 0108, “After range processing is performed, out of the remaining three dimensions, velocity (i.e. Doppler) is typically the sparsest. Therefore, for fine frames, velocity data is processed next [i.e. in Fig. 22, Doppler is processed next in fine frame 1A], before azimuth and elevation [i.e. in Fig. 22, Azimuth/elevation is processed in the subsequent fine frame 1B].”, where the fine frame 1B is the “yet another millimeter wave signal” and provides better azimuth and elevation resolution as discussed in paragraph 0108).  

Regarding claim 8, the combination of ARKIND and Bonthron discloses [Note: what ARKIND fails to specifically disclose is strike-through]
The millimeter wave sensor array of claim 1, 

Bonthron discloses, 
wherein the frequency of the first millimeter wave signal is between 5 Ghz and 70 Ghz (Paragraph 0005, “For this discussion, the term "millimeter-wave" includes the microwave spectrum and refers to frequencies in the range of, but not limited to, 1 GHz-1 THz.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND with Bonthron to incorporate the feature of: wherein the frequency of the first millimeter wave signal is between 5 Ghz and 70 Ghz. ARKIND and Bonthron are both considered analogous arts as they both disclose the use of radar technology to detect objects and both disclose methods of providing coarse and high resolution for the detection of the objects. ARKIND is very similar to the instant application as it disclose most of the features of claim 1. However, ARKIND fails to disclose the feature of: wherein the frequency of the first millimeter wave signal is between 5 Ghz and 70 Ghz. This feature is disclosed by Bonthron. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND to incorporate the feature of: wherein the frequency of the first millimeter wave signal is between 5 Ghz and 70 Ghz as disclosed by Bonthron as such a feature provides high frequency transmission of the signals and would allow for the detection of fine characteristics of objects. 

Regarding claim 10, ARKIND further discloses
The millimeter wave sensor array of claim 1, wherein processed millimeter wave signals provide mapping of an area (Fig. 8 depicts a mapping of the area; Paragraph 0086, “In one embodiment, the imaging radar is operative to provide a high resolution map of the observed scene in four dimensions: range, radial velocity (i.e. Doppler), azimuth, and elevation.”).  

Regarding claim 11, the same cited section and rationale as corresponding system claim 1 is applied. 

Regarding claim 12, the same cited section and rationale as corresponding system claim 3 is applied. 

Regarding claim 13, the same cited section and rationale as corresponding system claim 4 is applied.

Regarding claim 14, the same cited section and rationale as corresponding system claim 5 is applied.

Regarding claim 15, the same cited section and rationale as corresponding system claim 6 is applied.

Regarding claim 16, the same cited section and rationale as corresponding system claim 8 is applied.


Regarding claim 18, the same cited section and rationale as corresponding system claim 10 is applied.

Regarding claim 19, the combination of ARKIND and Bonthron discloses [Note: what ARKIND fails to specifically disclose is strike-through]
The method of claim 11, wherein the difference between the at least one millimeter wave signal and the another millimeter wave signal is the phase.

Bonthron discloses, 
wherein the difference between the at least one millimeter wave signal and the another millimeter wave signal is the phase (Paragraph 0052, “Through selection of various combinations of transmit and receive antenna pairs, a receive antenna array, or virtual array, is synthesized with the number of elements and spacing of elements based upon the number of unique transmit and receive pairs selected and the physical spacing between the elements of these pairs.”; Paragraph 0054, “The digitized, down-converted signals corresponding to the transmit and receive antenna combinations illustrated in the virtual array in FIG. 2E can be utilized for object imaging, through the use of image processing techniques well known in the art, such as, but not limited to, digital beam-forming (DBF) processing, super-resolution processing.”, where the combination of different antenna pairs creates an aperture with different spacings between antenna elements which provides a change in phase between the signals.).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND with Bonthron to incorporate the feature of: wherein the difference between the at least one millimeter wave signal and the another millimeter wave signal is the phase. ARKIND and Bonthron are both considered analogous arts as they both disclose the use of radar technology to detect objects and both disclose methods of providing coarse and high resolution for the detection of the objects. ARKIND is very similar to the instant application as it discloses most of the features of claim 11. However, ARKIND fails to disclose the feature of: wherein the difference between the at least one millimeter wave signal and the another millimeter wave signal is the phase. This feature is disclosed by Bonthron. ARKIND discloses many different ways to increase the resolution of a signal frame and discloses the use of additional antenna elements to increase the resolution; however, ARKIND fails to disclose specifically that the phase of the signals can be different when providing higher resolution detection. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ARKIND to incorporate the feature of: wherein the difference between the at least one millimeter wave signal and the another millimeter wave signal is the phase as disclosed by Bonthron as such a feature would provide higher angular resolution in the detection of the characteristics of the object. 

Regarding claim 20, ARKIND further discloses
The method of claim 11, wherein the difference between the at least one millimeter wave signal and the another millimeter wave signal is the frequency (Paragraph 0091, “Several techniques for increasing resolution for the 4D data include: (1) increasing range resolution by increasing the bandwidth of the transmitted signal; (2) increase radial velocity (i.e. Doppler) resolution by increasing the duration of the frame, i.e. transmitting a larger number of chirps; (3) increasing azimuth resolution by increasing the number of horizontally oriented antennas; and (4) increasing elevation resolution by increasing the number of vertically oriented antennas.”, where change in bandwidth and duration of the frame indicates a frequency different between the coarse and high resolution frames).

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARKIND (US 20210318413 A1) in view of Bonthron (US 20080100510 A1) further in view of Kushnir (US 20200241672 A1).

Regarding claim 9, the combination of ARKIND and Bonthron discloses  
The millimeter wave sensor array of claim 1. However, the combination of ARKIND and Bonthron fails to specifically disclose, wherein processed millimeter wave signals determine gestures of a hand.  

Kushnir discloses, 
wherein processed millimeter wave signals determine gestures of a hand (Paragraph 0090, “FIG. 6 shows a schematic diagram of a radar phased array antenna end-fire radiation pattern 606. FIG. 6 may illustrate the option of detecting a human finger 604 touching the display screen glass 608. The radar antennas of radar 602 may be designed or configure to provide good end-fire radiation pattern, detecting objects touching the screen.”, where the detection of “a human finger 604 touching the display screen glass 608” is a touch input which is a gesture of the hand).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of ARKIND and Bonthron with Kushnir to incorporate the feature of: wherein processed millimeter wave signals determine gestures of a hand. ARKIND, Bonthron and Kushnir are all considered analogous arts as they all disclose the use of radar technology to detect object and object characteristics and all disclose methods of providing coarse and high resolution for the detection of the objects.  The combination of ARKIND and BONTHRON disclose the features of claim 1; however, they fail to disclose the feature of: wherein processed millimeter wave signals determine gestures of a hand.  Kushnir is similar to the instant application as it discloses the use of radar technology to determine the position of a touch input of a finger (i.e. a type of hand gesture).  Kushnir also discloses the feature of using a coarse resolution first to detect objects and once objects are detected, using a higher resolution to detect finer characteristics of the objects. It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of ARKIND and Bonthron with Kushnir to incorporate the feature of: wherein processed millimeter wave signals determine gestures of a hand. The incorporation of such a feature of hand-gesture detection requires the detection of finer movements of an object and therefore such a feature provides a useful and practical application for the technology as disclosed by the combination of ARKIND and Bonthron.  
Regarding claim 17, the same cited section and rationale as corresponding system claim 9 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648